           Case 1:19-cv-05998-WHP Document 53 Filed 07/14/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------- x
SECURITIES AND EXCHANGE                                        :
COMMISSION,                                                    :
                                                               :
                                    Plaintiff,                 :   19 Civ. 5998 (WHP)
                                                               :
                           v.                                  :
                                                               :
JASON SUGARMAN,                                                :   ECF Case
                                                               :
                                    Defendant.                 :
-------------------------------------------------------------- x

    STIPULATION AND ORDER GOVERNING PRESERVATION OF DOCUMENTS

        WHEREAS, on August 13, 2019, the Court entered an Order staying discovery in this

action pending entry of judgments in the parallel criminal action, United States v. Jason Galanis,

16 Cr. 371 (RA) (S.D.N.Y.), or the dismissal of charges against Defendants Archer and Morton

(DE 25 at 2) (the “Stay Order”);

        WHEREAS, notwithstanding the stay of discovery, the Stay Order permits the Plaintiff,

Securities and Exchange Commission (“Commission”), to seek to preserve documents in the

possession of third parties (DE 25 at 2);

        WHEREAS, the Commission contends that certain documents and communications (both

hard copy and electronic), including documents and communications potentially relevant to the

matters alleged in the Complaint in this action, were created and/or maintained by Daniel White,

an attorney who represented, among others, Mr. Sugarman and certain affiliated entities on

various matters during the relevant period (the “White Documents”);

        WHEREAS, since Daniel White’s death in 2017, Mr. Sugarman obtained the hard copy

White Documents through an intermediary from Mr. White’s law office;
         Case 1:19-cv-05998-WHP Document 53 Filed 07/14/20 Page 2 of 3




       WHEREAS, since Daniel White’s death in 2017, Mr. Sugarman understands that the

electronic White Documents have been transferred to Daniel White’s brother, Thomas White,

who was the executor of the estate of Daniel White;

       WHEREAS Thomas White has engaged FTI Consulting Technology LLC (“FTI

Consulting”) to provide secure storage services for the hard drives that contain such electronic

White Documents (the “Hard Drives”);

       WHEREAS the Commission has agreed that the storage of the Hard Drives at FTI

Consulting will preserve Mr. White’s documents during the pendency of the stay of discovery in

this matter;

       WHEREAS, to help ensure that the documents are preserved, Mr. Sugarman has agreed

to pay reasonable costs to store the Hard Drives at FTI Consulting;

       WHEREAS, the Commission and Mr. Sugarman agree that the fact of Mr. Sugarman’s

agreement to pay such storage costs does not render any documents previously retained by

Daniel White and his law firm within the possession, custody, or control of Mr. Sugarman;

       NOW, THEREFORE, Mr. Sugarman and the Commission, by and through their

respective attorneys, hereby stipulate and agree:

       1.      Mr. Sugarman agrees to continue to furnish the costs of preserving the Hard

Drives through engagement of the services of FTI Consulting until such time as this matter is

resolved by final Order of dismissal or final Judgment, or further Order of the Court.

       2.      Should there come a time during the period when the Stay Order is in effect when

Mr. Sugarman wishes to relieve himself of the obligation to furnish the costs of maintaining the

White Documents under this Stipulation and Order, he shall provide Commission counsel three




                                                    2
          Case 1:19-cv-05998-WHP Document 53 Filed 07/14/20 Page 3 of 3




weeks’ notice of his intention and the grounds therefore so the Commission may petition the

Court for relief, if appropriate.

Dated: New York, New York
       July 14, 2020



WILLIAMS & CONNOLLY LLP



By:     ______/s/ David M. Zinn____________________________
              David M. Zinn

725 Twelfth Street, N.W.
Washington, D.C. 20005
202.434.5880




 SECURITIES AND EXCHANGE COMMISSION


 By:     ________/s Nancy A. Brown _________________
               Nancy A. Brown

 200 Vesey Street, Suite 400
 New York, NY 10281
 212.336.1023 (Brown)

 Attorneys for Plaintiff



SO ORDERED:


_______________________________________________
UNITED STATES DISTRICT JUDGE




                                               3
